 1

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MOHDMAHIR BIN ABDULLAH,                           No. 2:17-CV-2522-DMC
12                      Plaintiff,
13          v.                                         ORDER
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                        Defendant.
16

17

18                 Plaintiff, who is proceeding pro se, brings this action for judicial review of a

19   final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). A review of

20   the docket reflects that plaintiff has filed her opening brief. Good cause appearing therefor,

21   the order to show cause issued on January 16, 2019, is hereby discharged.

22                  IT IS SO ORDERED.

23

24   Dated: March 26, 2019
                                                           ____________________________________
25                                                         DENNIS M. COTA
26
27

28
                                                       1
